DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9, and 11 are objected to because of the following informalities:
In claim 2, the limitation “wherein the step of comparing comprises the baseline statistical model with combined statistical model.” should be “wherein the step of comparing comprises comparing the baseline statistical model with the combined statistical model.”
In claim 9, the limitation “compare the baseline statistical model with combined statistical model.” should be “compare the baseline statistical model with the combined statistical model.”
In claim 11, the limitation “the control circuitry is further configured to: a signal indicative of the locally updated set…" appears to be missing a verb after the colon. For the purposes of this examination, the limitation will be interpreted as “the control circuitry is further configured to: transmit a signal indicative of the locally updated set…", as a similar limitation is found in claim 4.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In independent claims 1, 7, 8, and 13: “a scenario identifier module configured to monitor scenarios”
Corresponding structure is found in the specification in paragraph [0010], which discloses that the “ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle…” The specification further discloses in paragraph [0034]: “an online scenario identifier module is deployed onto the ADS of each vehicle in order to be able to locally update the baseline statistical model…” Thus, the scenario identifier module is known to be a component of the automated driving system (ADS). However, the structure of the scenario identifier itself is left unknown. In particular, it is unclear whether the scenario identifier module is a software module or a hardware module (and, if so, what kind of hardware comprises the module). Paragraph [0055] indicates that the system 10 for managing the ADS comprises “one or more processors 11, a memory 12, a sensor interface 13 and a communication interface 14, and any other conventional components/functions required for performing the method disclosed herein.”, thereby suggesting that the ADS comprises both hardware and software modules.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in the above 112(f) analysis, the specification renders it unclear whether the scenario identifier module is a software module or a hardware module (and, if so, what kind of hardware comprises the module). The specification discloses in paragraph [0010] that the “ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle…” The specification further discloses in paragraph [0034]: “an online scenario identifier module is deployed onto the ADS of each vehicle in order to be able to locally update the baseline statistical model…” Thus, the scenario identifier module is known to be a component of the automated driving system (ADS). However, the structure of the scenario identifier itself is left unknown. Paragraph [0055] indicates that the system 10 for managing the ADS comprises “one or more processors 11, a memory 12, a sensor interface 13 and a communication interface 14, and any other conventional components/functions required for performing the method disclosed herein.”, thereby suggesting that the ADS comprises both hardware and software modules. Accordingly, independent claims 1, 7, 8, and 13 are rejected. Dependent claims 2-6 and 9-12 incorporate the limitations of their respective independent claims and are rejected under similar reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a scenario identifier module configured to monitor scenarios” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed in the above 112(f) analysis, the specification renders it unclear whether the scenario identifier module is a software module or a hardware module (and, if so, what kind of hardware comprises the module). The specification discloses in paragraph [0010] that the “ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle…” The specification further discloses in paragraph [0034]: “an online scenario identifier module is deployed onto the ADS of each vehicle in order to be able to locally update the baseline statistical model…” Thus, the scenario identifier module is known to be a component of the automated driving system (ADS). However, the structure of the scenario identifier itself is left unknown. Paragraph [0055] indicates that the system 10 for managing the ADS comprises “one or more processors 11, a memory 12, a sensor interface 13 and a communication interface 14, and any other conventional components/functions required for performing the method disclosed herein.”, thereby suggesting that the ADS comprises both hardware and software modules. Therefore, independent claims 1, 7, 8, and 13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims 2-6 and 9-12 incorporate the limitations of their respective independent claims and are rejected under similar reasoning.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "a scenario identifier module" and “a surrounding environment” each on multiple occasions. As such, it is unclear whether each clamed scenario identifier module and surrounding environment are the same. For the purposes of this examination, references to “a scenario identifier module” and “a surrounding environment” will be treated as “the scenario identifier module” and “the surrounding environment” after their initial invocations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Neff (US 2008/0125972 A1).

Regarding claim 1, Neff teaches a method for managing an Automated Driving System, ADS, of a ground vehicle, wherein the ADS comprises:
a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle within an Operational Design Domain, ODD, of the ADS,
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention. As illustrated therein, the autonomous piloting system includes a position determination system 110 which is used to determine the position of the vehicle with respect to the boundaries, e.g., edges and shoulders of the roadway, and the position of the vehicle in relation to other vehicles and non-moving objects..."
wherein the ODD is associated with a baseline statistical model indicative of a statistical distribution related to a plurality of scenarios detectable by means of the scenario identifier module,
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." Here, the position estimate of vehicles on the roadway is indicative of a statistical distribution (i.e., about 10% to 20%) related to a plurality of scenarios (i.e., possible distances separating the two vehicles) detectable by means of the scenario identifier module.
the method comprising: obtaining sensor data comprising information about a surrounding environment of the ground vehicle;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..."
detecting, by means of the scenario identifier module, a scenario in the surrounding environment based on the obtained sensor data and extracting a set of scenario parameters indicative of the detected scenario;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." 
locally updating a set of model parameters of the baseline statistical model based on the extracted set of scenario parameters in order to obtain a locally updated statistical model, the locally updated set of model parameters being indicative of a statistical distribution associated with the detected scenario;
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..." Thus, the vehicle's position with respect to universal coordinates is locally updated. Neff further teaches ([0064]): "As described above, the information acquisition system 120 of each vehicle uses GPS signals to determine the vehicle's position relative to universal coordinates. In a particular operation according to this embodiment of the invention, the position determination system 110 of the one vehicle uses the information received from other vehicles regarding estimates of these vehicles' own positions together with the one vehicle's estimates of the displacement between it and one or more other vehicles to calibrate operation of the vehicle's own GPS receiver." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
obtaining, from an external ground vehicle, an externally updated set of model parameters of the baseline statistical model, the externally updated model parameters being indicative of a statistical distribution associated with an externally detected scenario;
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
comparing the baseline statistical model with the locally updated statistical model and with the externally updated set of model parameters;
Neff teaches ([0075]): "In addition, the received information also permits the vehicle 10a to determine whether its autonomous piloting system 100 is functioning properly or not. One way for such a function to be realized is to compare the estimates received from other vehicles regarding the position and velocity of that one vehicle 10a with the estimates made using information obtained through that one vehicle's own information acquisition system 120 (FIG. 1)."
determining if a deviation above a threshold is present based on the comparison;
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."
and upon determining of the deviation above the threshold, determining that the baseline statistical model for the ODD is at least temporarily invalid and controlling the ADS in response to the determination that the baseline statistical model is invalid.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers... The autonomous piloting system can also alert the passenger of the problem and present an opportunity for the passenger to operate the vehicle as a driver upon proper authentication, e.g., through insertion of a key, use of a log-in procedure using alphanumeric or biometric (e.g., retina, fingerprint, etc.) authentication or both."

Regarding claim 2, Neff teaches the aforementioned limitations of claim 1. Neff further teaches:
the step of obtaining externally updated set of model parameters comprises obtaining an externally updated statistical model comprising the externally updated set of model parameters,
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles."
wherein the method further comprises: combining the locally updated statistical model with the externally updated statistical model in order to form a combined statistical model,
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."
and wherein the step of comparing comprises the baseline statistical model with combined statistical model.
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."

Regarding claim 3, Neff teaches the aforementioned limitations of claim 1. Neff further teaches:
the obtained externally updated set of model parameters comprise a number of samples used to generate the externally updated set of model parameters.
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles."

Regarding claim 4, Neff teaches the aforementioned limitations of claim 1. Neff further teaches:
transmitting a signal indicative of the locally updated set of model parameters to at least one external vehicle.
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..." Neff further teaches ([0012]): "An information acquisition system may also be included which is operable to determine a displacement between the respective vehicle and at least one vehicle adjacent to the respective vehicle and determine a velocity of the at least one adjacent vehicle. An information communication system can be operable to transmit first information from the respective vehicle to other vehicles of the plurality of vehicles. For example, the first information may include the position and velocity of the respective vehicle."

Regarding claim 5, Neff teaches the aforementioned limitations of claim 1. Neff further teaches:
transmitting a signal indicative of the determined deviation above the threshold to at least one external vehicle; or transmitting a signal indicative of the determination that the baseline statistical model for the ODD is at least temporarily invalid to at least one external vehicle.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers. One possible response is for the autonomous piloting system of the vehicle to alert other vehicles of the problem and move the vehicle onto the shoulder of the road or other safe location and bring the vehicle to a halt."

Regarding claim 6, Neff teaches the aforementioned limitations of claim 1. Neff further teaches:
the controlling the ADS in response to the determination that the baseline statistical model is invalid comprises at least one of: generating a signal indicative of a hand-over request at a Human Machine Interface, HMI, of the ground vehicle; executing a Minimal Risk Condition, MRC, manoeuvre; and inhibiting, at least temporarily, further activation of the ADS within a geographical area comprised in the ODD.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers... The autonomous piloting system can also alert the passenger of the problem and present an opportunity for the passenger to operate the vehicle as a driver upon proper authentication, e.g., through insertion of a key, use of a log-in procedure using alphanumeric or biometric (e.g., retina, fingerprint, etc.) authentication or both."

Regarding claim 7, Neff teaches a non-transitory computer storage medium (“memory 406”, FIG. 4) storing one or more computer readable code which, when executed by one or more processors (“processor 402”, FIG. 4) of a vehicle control system, the one or more computer readable code cause the one or more processors to carry out a method for managing an Automated Driving System, ADS, of a ground vehicle, wherein:
the ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle within an Operational Design Domain, ODD, of the ADS,
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention. As illustrated therein, the autonomous piloting system includes a position determination system 110 which is used to determine the position of the vehicle with respect to the boundaries, e.g., edges and shoulders of the roadway, and the position of the vehicle in relation to other vehicles and non-moving objects..."
wherein the ODD is associated with a baseline statistical model indicative of a statistical distribution related to a plurality of scenarios detectable by means of the scenario identifier module,
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." Here, the position estimate of vehicles on the roadway is indicative of a statistical distribution (i.e., about 10% to 20%) related to a plurality of scenarios (i.e., possible distances separating the two vehicles) detectable by means of the scenario identifier module.
the method comprising: obtaining sensor data comprising information about a surrounding environment of the ground vehicle;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..."
detecting, by means of the scenario identifier module, a scenario in the surrounding environment based on the obtained sensor data and extracting a set of scenario parameters indicative of the detected scenario;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." 
locally updating a set of model parameters of the baseline statistical model based on the extracted set of scenario parameters in order to obtain a locally updated statistical model, the locally updated set of model parameters being indicative of a statistical distribution associated with the detected scenario;
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..." Thus, the vehicle's position with respect to universal coordinates is locally updated. Neff further teaches ([0064]): "As described above, the information acquisition system 120 of each vehicle uses GPS signals to determine the vehicle's position relative to universal coordinates. In a particular operation according to this embodiment of the invention, the position determination system 110 of the one vehicle uses the information received from other vehicles regarding estimates of these vehicles' own positions together with the one vehicle's estimates of the displacement between it and one or more other vehicles to calibrate operation of the vehicle's own GPS receiver." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
obtaining, from an external ground vehicle, an externally updated set of model parameters of the baseline statistical model, the externally updated model parameters being indicative of a statistical distribution associated with an externally detected scenario;
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
comparing the baseline statistical model with the locally updated statistical model and with the externally updated set of model parameters;
Neff teaches ([0075]): "In addition, the received information also permits the vehicle 10a to determine whether its autonomous piloting system 100 is functioning properly or not. One way for such a function to be realized is to compare the estimates received from other vehicles regarding the position and velocity of that one vehicle 10a with the estimates made using information obtained through that one vehicle's own information acquisition system 120 (FIG. 1)."
determining if a deviation above a threshold is present based on the comparison;
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."
and upon determining of the deviation above the threshold, determining that the baseline statistical model for the ODD is at least temporarily invalid and controlling the ADS in response to the determination that the baseline statistical model is invalid.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers... The autonomous piloting system can also alert the passenger of the problem and present an opportunity for the passenger to operate the vehicle as a driver upon proper authentication, e.g., through insertion of a key, use of a log-in procedure using alphanumeric or biometric (e.g., retina, fingerprint, etc.) authentication or both."

Regarding claim 8, Neff teaches a system for managing an Automated Driving System, ADS, of a ground vehicle, wherein:
the ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle within an Operational Design Domain, ODD, of the ADS,
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention. As illustrated therein, the autonomous piloting system includes a position determination system 110 which is used to determine the position of the vehicle with respect to the boundaries, e.g., edges and shoulders of the roadway, and the position of the vehicle in relation to other vehicles and non-moving objects..."
wherein the ODD is associated with a baseline statistical model indicative of a statistical distribution related to a plurality of scenarios detectable by means of the scenario identifier module,
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." Here, the position estimate of vehicles on the roadway is indicative of a statistical distribution (i.e., about 10% to 20%) related to a plurality of scenarios (i.e., possible distances separating the two vehicles) detectable by means of the scenario identifier module.
the system comprising: a memory comprising the baseline statistical model;
Neff teaches ([0060]): "FIG. 4 illustrates components of an exemplary implementation 400 of an autonomous piloting system… In a preferred implementation, the sensors 414 and processor 402 are elements which usable in implementing the function of the information acquisition system 120 (FIG. 1)." FIG. 4, included below, demonstrates that the autonomous piloting system which is used in implementing the functions of the information acquisition system 120 includes a memory 406. As the information acquisition 120 is known to determine the baseline statistical model (see at least [0039] and [0050]), the Examiner has interpreted such an arrangement as the memory comprising the baseline statistical model.

    PNG
    media_image1.png
    623
    950
    media_image1.png
    Greyscale

control circuitry configured to: obtain sensor data comprising information about a surrounding environment of the ground vehicle;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..."
detect, by means of the scenario identifier module, a scenario in the surrounding environment based on the obtained sensor data and extract a set of scenario parameters indicative of the detected scenario;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." 
locally update a set of model parameters of the baseline statistical model based on the extracted set of scenario parameters in order to obtain a locally updated statistical model, the locally updated set of model parameters being indicative of a statistical distribution associated with the detected scenario;
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..." Thus, the vehicle's position with respect to universal coordinates is locally updated. Neff further teaches ([0064]): "As described above, the information acquisition system 120 of each vehicle uses GPS signals to determine the vehicle's position relative to universal coordinates. In a particular operation according to this embodiment of the invention, the position determination system 110 of the one vehicle uses the information received from other vehicles regarding estimates of these vehicles' own positions together with the one vehicle's estimates of the displacement between it and one or more other vehicles to calibrate operation of the vehicle's own GPS receiver." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
obtain, from an external ground vehicle, an externally updated set of model parameters of the baseline statistical model, the externally updated model parameters being indicative of a statistical distribution associated with an externally detected scenario;
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
compare the baseline statistical model with the locally updated statistical model and with the externally updated set of model parameters;
Neff teaches ([0075]): "In addition, the received information also permits the vehicle 10a to determine whether its autonomous piloting system 100 is functioning properly or not. One way for such a function to be realized is to compare the estimates received from other vehicles regarding the position and velocity of that one vehicle 10a with the estimates made using information obtained through that one vehicle's own information acquisition system 120 (FIG. 1)."
determine if a deviation above a threshold is present based on the comparison;
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."
and upon detection of the deviation above the threshold, determine that the baseline statistical model for the ODD is at least temporarily invalid and generate a signal in order to control the ADS in response to the determination that the baseline statistical model is invalid.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers... The autonomous piloting system can also alert the passenger of the problem and present an opportunity for the passenger to operate the vehicle as a driver upon proper authentication, e.g., through insertion of a key, use of a log-in procedure using alphanumeric or biometric (e.g., retina, fingerprint, etc.) authentication or both."

Regarding claim 9, Neff teaches the aforementioned limitations of claim 8. Neff further teaches:
the control circuitry is configured to obtain an externally updated statistical model comprising the externally updated set of model parameters,
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles."
and wherein the control circuitry is further configured to: combine the locally updated statistical model with the externally updated statistical model in order to form a combined statistical model;
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."
and compare the baseline statistical model with combined statistical model.
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."

Regarding claim 10, Neff teaches the aforementioned limitations of claim 8. Neff further teaches:
the obtained externally updated set of model parameters comprise a number of samples used to generate the externally updated set of model parameters.
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles."

Regarding claim 11, Neff teaches the aforementioned limitations of claim 8. Neff further teaches:
the control circuitry is further configured to: a signal indicative of the locally updated set of model parameters to at least one external vehicle.
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..." Neff further teaches ([0012]): "An information acquisition system may also be included which is operable to determine a displacement between the respective vehicle and at least one vehicle adjacent to the respective vehicle and determine a velocity of the at least one adjacent vehicle. An information communication system can be operable to transmit first information from the respective vehicle to other vehicles of the plurality of vehicles. For example, the first information may include the position and velocity of the respective vehicle."

Regarding claim 12, Neff teaches the aforementioned limitations of claim 8. Neff further teaches:
the control circuitry is configured to control the ADS in response to the determination that the baseline statistical model is invalid by performing at least one of: generating a signal indicative of a hand-over request at a Human Machine Interface, HMI, of the ground vehicle; executing a Minimal Risk Condition, MRC, manoeuvre; and inhibiting, at least temporarily, further activation of the ADS within a geographical area comprised in the ODD.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers... The autonomous piloting system can also alert the passenger of the problem and present an opportunity for the passenger to operate the vehicle as a driver upon proper authentication, e.g., through insertion of a key, use of a log-in procedure using alphanumeric or biometric (e.g., retina, fingerprint, etc.) authentication or both."

Regarding claim 13, Neff teaches a ground vehicle, comprising:
an Automated Driving System, ADS,
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention."
comprising a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle;
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention. As illustrated therein, the autonomous piloting system includes a position determination system 110 which is used to determine the position of the vehicle with respect to the boundaries, e.g., edges and shoulders of the roadway, and the position of the vehicle in relation to other vehicles and non-moving objects..."
a perception system comprising at least one sensor configured to monitor a surrounding environment of the ground vehicle;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..."
a localization system configured to monitor a geographical map position of the ground vehicle;
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..."
a system for managing an Automated Driving System, ADS, of a ground vehicle,
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention. As illustrated therein, the autonomous piloting system includes a position determination system 110 which is used to determine the position of the vehicle with respect to the boundaries, e.g., edges and shoulders of the roadway, and the position of the vehicle in relation to other vehicles and non-moving objects..."
wherein the ADS comprises a scenario identifier module configured to monitor scenarios in a surrounding environment of the ground vehicle within an Operational Design Domain, ODD, of the ADS,
Neff teaches ([0038]): "FIG. 1 represents components of an autonomous piloting system 100 for a vehicle in accordance with an embodiment of the invention. As illustrated therein, the autonomous piloting system includes a position determination system 110 which is used to determine the position of the vehicle with respect to the boundaries, e.g., edges and shoulders of the roadway, and the position of the vehicle in relation to other vehicles and non-moving objects..."
wherein the ODD is associated with a baseline statistical model indicative of a statistical distribution related to a plurality of scenarios detectable by means of the scenario identifier module,
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." Here, the position estimate of vehicles on the roadway is indicative of a statistical distribution (i.e., about 10% to 20%) related to a plurality of scenarios (i.e., possible distances separating the two vehicles) detectable by means of the scenario identifier module.
the system comprising: a memory comprising the baseline statistical model;
Neff teaches ([0060]): "FIG. 4 illustrates components of an exemplary implementation 400 of an autonomous piloting system… In a preferred implementation, the sensors 414 and processor 402 are elements which usable in implementing the function of the information acquisition system 120 (FIG. 1)." FIG. 4, included above, demonstrates that the autonomous piloting system which is used in implementing the functions of the information acquisition system 120 includes a memory 406. As the information acquisition 120 is known to determine the baseline statistical model (see at least [0039] and [0050]), the Examiner has interpreted such an arrangement as the memory comprising the baseline statistical model.
control circuitry configured to: obtain sensor data comprising information about a surrounding environment of the ground vehicle;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..."
detect, by means of the scenario identifier module, a scenario in the surrounding environment based on the obtained sensor data and extract a set of scenario parameters indicative of the detected scenario;
Neff teaches ([0039]): "The position determination system 110 utilizes information obtained by an information acquisition system 120 on the vehicle to form an estimate of the vehicle's position… Using the sensors, the information acquisition system 120 also obtains information from which the position of the vehicle can be determined in relation to other vehicles on and adjacent to the roadway..." Neff further teaches ([0050]): "For example, when two moving vehicles are positioned one in front of the other in the longitudinal direction of the roadway at an estimated separation of 100 feet, the maximum tolerable error of the position estimate can be 10 or 20 feet. At the estimated vehicle-to-vehicle separation distance, the maximum tolerable error equates to about 10% to 20% of the estimated distance separating the two vehicles." 
locally update a set of model parameters of the baseline statistical model based on the extracted set of scenario parameters in order to obtain a locally updated statistical model, the locally updated set of model parameters being indicative of a statistical distribution associated with the detected scenario; 
Neff teaches ([0046]): "In addition to obtaining the above type of information from sensors, the information acquisition system 120 preferably also indicates information regarding the vehicle's position relative to universal coordinates, such information being obtained, for example, from a GPS (global positioning satellite) receiver. The information acquisition system 120 may obtain a series of GPS estimates of the vehicle's position with respect to universal coordinates over a period of time..." Thus, the vehicle's position with respect to universal coordinates is locally updated. Neff further teaches ([0064]): "As described above, the information acquisition system 120 of each vehicle uses GPS signals to determine the vehicle's position relative to universal coordinates. In a particular operation according to this embodiment of the invention, the position determination system 110 of the one vehicle uses the information received from other vehicles regarding estimates of these vehicles' own positions together with the one vehicle's estimates of the displacement between it and one or more other vehicles to calibrate operation of the vehicle's own GPS receiver." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
obtain, from an external ground vehicle, an externally updated set of model parameters of the baseline statistical model, the externally updated model parameters being indicative of a statistical distribution associated with an externally detected scenario;
Neff teaches ([0047]): "The communication system 130 is used to receive information from other vehicles on the roadway, from transmission sources associated with the roadway, or both. The information received by the communication system 130 from other vehicles on the roadway may include estimates of the positions of the other vehicles obtained by position determination systems 110 of like piloting systems 100 installed in other vehicles." As discussed in paragraph [0050], the estimated separation between vehicles is indicative of a statistical distribution associated with the detected scenario.
compare the baseline statistical model with the locally updated statistical model and with the externally updated set of model parameters;
Neff teaches ([0075]): "In addition, the received information also permits the vehicle 10a to determine whether its autonomous piloting system 100 is functioning properly or not. One way for such a function to be realized is to compare the estimates received from other vehicles regarding the position and velocity of that one vehicle 10a with the estimates made using information obtained through that one vehicle's own information acquisition system 120 (FIG. 1)."
determine if a deviation above a threshold is present based on the comparison;
Neff teaches ([0075]): "If the estimates of position and velocity made by the one vehicle 10a are consistently far apart from the estimates of the one vehicle's position and velocity made by other vehicles on the roadway, the autonomous piloting system 100 of that one vehicle can make a judgment that there is a malfunction in that one vehicle's autonomous piloting system. Normal variations can be excluded from such comparison by comparing the variation between the various vehicle's estimates of that one vehicle's position with a standard deviation value obtained by the collective intelligence. Specifically, the variation of that one vehicle's estimates can be compared relative to a standard deviation value, the standard deviation value being obtained by considering every vehicle's own estimate of its position and velocity relative to the estimates of position and velocity obtained by other vehicles for every such vehicle."
and upon detection of the deviation above the threshold, determine that the baseline statistical model for the ODD is at least temporarily invalid and generate a signal in order to control the ADS in response to the determination that the baseline statistical model is invalid.
Neff teaches ([0076]): "When a vehicle's autonomous piloting system determines that there is a malfunction in its operation, such as for example, in the above case when it deems that the estimates it makes of the vehicle's own position and velocity are error-prone, that the vehicle's autonomous piloting system must act swiftly to ensure the safety of the vehicle's passengers... The autonomous piloting system can also alert the passenger of the problem and present an opportunity for the passenger to operate the vehicle as a driver upon proper authentication, e.g., through insertion of a key, use of a log-in procedure using alphanumeric or biometric (e.g., retina, fingerprint, etc.) authentication or both."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nave et al. (US 9,886,841 B1) teaches systems and methods for reconstruction of a vehicular crash, including combining sensor data from multiple vehicles to update a scenario model (see at least Col. 16 lines 36-42). Gupta et al. (US 9,443,153 B1) teaches automatic labeling and learning of driver yield intention, including using collected data from a fleet of vehicles to better predict the driving behaviors of other vehicles (see at least Col. 8 lines 52-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662